DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed June 30, 2020.  Currently Claims 1-20 are pending.  Claims 1, 8 and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Risk Assessment of Legal Contract Based on Sentence Level Risk Criterion



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 15, the claims are directed to the abstract idea of risk analysis (preamble “A risk analysis system in a retail environment…having a plurality of product displays”). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, risk analysis (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to generating a risk assessment of a document (e.g. contract), wherein risk analysis is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “mapping”, “identifying”, “mapping”, and “generating” recite functions of the risk analysis are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 8, 15 20 appears to be to assess risks associated with a contract document.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: engine(s) (Claim 1, Claim 8 preamble only, software per se), system (preamble only, Claim 8), computer readable medium including computer program code (Claim 15, preamble only) and processor (Claim 15, preamble Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental process, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of mapping one or more sentences, identifying risk associated language, mapping risk associated language and generating a first risk assessment all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a engine(s) (Claim 1, Claim 8 preamble only, software per se), system (preamble only, Claim 8), computer readable medium including computer program code (Claim 15, preamble only) and processor (Claim 15, preamble only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-7, 9-14 and 16-20 the claims are directed to the abstract idea of risk analysis and merely further limit the abstract idea claimed in independent claims 1, 8 and 15.  
Claims 2, 9 and 16 further limits the abstract idea by basing the risk categories on the risk criterion document (a more detailed abstract idea remains an abstract idea).  Claims 3, 10 and 17 further limit the abstract idea by limiting the risk associated language to non-standard language (a more detailed abstract idea remains an abstract idea).  Claims 4, 11 and 18 further limit the abstract idea by identifying risk associated language by removing standard language (a more detailed abstract idea remains an abstract idea).  Claims 5, 12 and 19 further limit the abstract idea by determining an indeterminate risk, combining language and storage elements and generating a second risk assessment (a more detailed abstract idea remains an abstract idea).  Claims 6 and 13 further limit the abstract idea by combining data based on metadata (a more detailed abstract idea remains an abstract idea).  Claims 7, 14 and 20 further limit the abstract idea by determining at least ONE of presence of risk (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general-purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, U.S. Patent Publication No. 20200226510 in view of Leidner et al., U.S. Patent No. 11132748.

Regarding Claims 1, 8 and 15, Gupta discloses a system (processor, memory, etc.; Figure 1; Paragraphs 17, 33) and method comprising:
Mapping (matching) one or more clauses (contract wording typically in the form of sentences) in a first document to one or more risk categories (e.g. clause categories) associated with a type of risk posed by the first document (Figure 2; Figure 4, Element 404; Paragraphs 21, 27, 30, 35, 40), via a risk assessment ‘engine’;
Identifying risk associated language (text, standard clauses, etc.) of the one or more clauses based on the one or more risk categories (Figures 2, 3; Figure 1, Elements 200, 300; Paragraphs 18, 21, 22, 27, 36, 43, 44), via a classification ‘engine’;

Generating a first risk assessment based on the one or more risk criterion of the risk criterion document (Figures 3, 4; Paragraphs 30, 35, 36, 43-46), via the risk assessment ‘engine’.

While the document clauses of Gupta may include one or more sentences, Gupta does not expressly disclose the phrase sentence as claimed.

Leidner et al., from the same field of endeavor of document risk analysis, discloses a system and method comprising:  
Mapping one or more sentences in a first document to one or more risk categories (classifier, patterns, cluster,) associated with a type of risk posed by the first document (Figure 3, Elements 230, 240; Figure 4; Column 3, Lines 55-63; Column 4, Lines 18-68; Column 55-68; 
Identifying risk associated language of the one or more sentences based on the one or more risk categories (Column 9, Lines 10-20);
Mapping the risk associated language of the one or more sentences to one or more risk criterion of a risk criterion document (e.g. risk taxonomy, examples; Figure 5; Column 6, Lines 1-15, 47-60).

It would have been obvious to one skilled in the art that the system and method as disclosed by Gupta with its risk categorization and scoring of contract clauses (which commonly include one or more sentences) would have benefited from mapping one or more sentences to risk categories in view of the disclosure of Leidner et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 

Regarding Claims 2, 9 and 16, Gupta discloses a system and method wherein the one or more risk categories are based on the risk criterion document (e.g. clause library; Figure 1, Element 106; Figure 2, Element 200; Figure 3, Element 300; Paragraphs 21, 22, 24, 43).



Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, U.S. Patent Publication No. 20200226510 in view of Leidner et al., U.S. Patent No. 11132748 as applied to the claims above and further in view of Copeland, U.S. Patent Publication No. 20120226519.

Regarding Claims 3, 10 and 17, Gupta does not disclose that the risk associated language includes non-standard language as claimed.

Copeland, from the same field of endeavor of document risk assessment, discloses a system and method comprising risk associated language comprises non-standard (e.g. abnormal) language of a first document (Paragraphs 3, 68; Figure 7).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Gupta and Leidner et al. would have benefited from associating abnormal, unusual, or non-standard language with risk in view of the disclosure of Copeland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623